*542
ORDER

PER CURIAM.
The plaintiff, Mary Sims, as Next Friend for her son, Jeremy Oldham, sued Dr. Corrine Harmon, Supervisor of the Special School District of St. Louis County (District), Karen Kaufmann, Principal of Southview School, a public school in the District, and Jane Does (“defendants”). The trial court sustained the defendants’ motion for summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).